Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 1 of 18 PageID #: 7




                             Exhibit 1
 Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 2 of 18 PageID #: 8
                                               EFiled: Oct 06 2020 02:50PM EDT
                                               Transaction ID 65994373
                                               Case No. N20C-10-053 ASB
     IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


DONALD HEISER AND JEAN                    C.A. No.:
HEISER,
                                          ASBESTOS
              Plaintiffs,
                  v.
                                          JURY TRIAL DEMANDED
AIR & LIQUID SYSTEMS
     CORPORATION, A/K/A
     BUFFALO PUMPS, INC.;
ARMSTRONG INTERNATIONAL,
     INC.;
BW/IP INC., as successor to BYRON
     JACKSON PUMPS;
CBS CORPORATION, A DELAWARE
     CORP. F/K/A VIACOM INC.,
     SUCCESSOR BY MERGER TO
     CBS CORP., A
     PENNSYLVANIA CORP. F/K/A
     WESTINGHOUSE ELECTRIC
     CORP.;
CLEAVER-BROOKS, INC., F/K/A
     CLEAVER-BROOKS, A
     DIVISION OF AQUA-CHEM,
     INC.;
CRANE CO.;
ELLIOTT TURBOMACHINERY CO.,
     INC.;
FMC CORPORATION
     INDIVIDUALLY & AS
     SUCCESSOR TO NORTHERN
     PUMP COMPANY, COFFIN,
     CHICAGO PUMP COMPANY;
FOSTER WHEELER ENERGY
     CORPORATION;
GARDNER DENVER, INC.;
GOULDS PUMPS, INC.;
GRINNELL LLC, FORMERLY
     KNOWN AS GRINNELL
 Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 3 of 18 PageID #: 9




     CORPORATION, SUED
     INDIVIDUALLY AND AS
     SUCCESOR IN INTEREST TO
     GRINNELL FIRE PROTECTION
     SYSTEMS COMPANY, INC.;
IMO INDUSTRIES, INC.;
ITT CORPORATION;
JOHN CRANE INC.;
METROPOLITAN LIFE INSURANCE
     COMPANY;
WARREN PUMPS, LLC;

                Defendants.

                                  COMPLAINT

                          COMMON ALLEGATIONS

1.    Plaintiff DONALD HEISER resides at 2630 Northridge Drive, Gautier, MS.

His date of birth is February 3, 1936.

2.    Plaintiff JEAN HEISER resides at 2630 Northridge Drive, Gautier, MS. Her

date of birth is May 6, 1941.

3.    Defendant    AIR    &     LIQUID   SYSTEMS       CORPORATION,         A/K/A

BUFFALO PUMPS, INC. is a foreign business entity doing business in the State

of Delaware and is subject to service of process, in accordance with 10 Del. C. §

3104, 874 Oliver Street, North Tonawanda, NY 14120-3298.

4.    Defendant ARMSTRONG INTERNATIONAL, INC. is a foreign business

entity doing business in the State of Delaware and is subject to service of process

at Defendant’s address by Certified Mail, Return Recept Requested in accordance



                                         2
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 4 of 18 PageID #: 10




with 10 Del. C. § 3104, whose registered agent for service of process is 900 Maple

Street, Three Rivers, MI 49093-2347.

5.    Defendant BW/IP INC., as successor to BYRON JACKSON PUMPS is a

Delaware Corporation whose registered agent for service of process is The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, DE 19801.

6.    Defendant CBS CORPORATION, A DELAWARE CORP. F/K/A

VIACOM      INC.,   SUCCESSOR          BY   MERGER      TO    CBS    CORP.,     A

PENNSYLVANIA CORP. F/K/A WESTINGHOUSE ELECTRIC CORP., is a

Delaware Corporation whose registered agent for service of process is Corporation

Service Company, 251 Little Falls Drive, Wilmington, DE 19808.

7.    Defendant CLEAVER-BROOKS, INC., F/K/A CLEAVER-BROOKS, A

DIVISION OF AQUA-CHEM, INC. is a Delaware Corporation whose registered

agent for service of process is The Corporation Service Company, 251 Little Falls

Drive, Wilmington, DE 19808.

8.    Defendant CRANE CO. is a Delaware Corporation whose registered agent

for service of process is The Corporation Trust Company, Corporation Trust

Center, 1209 Orange Street, Wilmington, DE 19801.

9.    Defendant ELLIOTT TURBOMACHINERY CO., INC. is a Delaware

Corporation whose registered agent for service of process is The Corporation Trust

Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

                                        3
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 5 of 18 PageID #: 11




10.   Defendant FMC CORPORATION INDIVIDUALLY & AS SUCCESSOR

TO NORTHERN PUMP COMPANY, COFFIN, CHICAGO PUMP COMPANY

is a Delaware Corporation whose registered agent for service of process is The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, DE 19801.

11.   Defendant FOSTER WHEELER ENERGY CORPORATION is a Delaware

Corporation whose registered agent for service of process is United Agent Group

Inc., 3411 Silverside Road, Tatnall Building #104, Wilmington, DE 19810.

12.   Defendant GARDNER DENVER, INC. is a Delaware Corporation whose

registered agent for service of process is The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

13.   Defendant GOULDS PUMPS, INC.is a foreign business entity doing

business in the State of Delaware and is subject to service of process, in

accordance with 10 Del. C. § 3104, CT Corporation, 111 8th Avenue, New York,

NY 10011.

14.   Defendant GRINNELL LLC, FORMERLY KNOWN AS GRINNELL

CORPORATION, SUED INDIVIDUALLY AND AS SUCCESOR IN INTEREST

TO GRINNELL FIRE PROTECTION SYSTEMS COMPANY, INC. is a

Delaware Corporation whose registered agent for service of process is The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, DE 19801.

                                       4
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 6 of 18 PageID #: 12




15.   Defendant IMO INDUSTRIES, INC. is a Delaware Corporation whose

registered agent for service of process is The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

16.   Defendant ITT CORPORATION is a Delaware Corporation whose

registered agent for service of process is The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

17.   Defendant JOHN CRANE INC. is a Delaware Corporation whose registered

agent for service of process is: The Corporation Trust Company, Corporation Trust

Center, 1209 Orange Street, Wilmington, DE 19801.

18.   Defendant METROPOLITAN LIFE INSURANCE COMPANY is a

Delaware Corporation whose registered agent for service of process is The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, DE 19801.

19.   Defendant WARREN PUMPS, LLC is a Delaware Limited Liability

Company whose registered agent for service of process is The Corporation Trust

Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801.

                                   COUNT I

20.   Plaintiff(s) reallege Paragraphs 1 through 19 of this Complaint and

incorporate them herein by reference.

21.   Plaintiff, DONALD HEISER , was wrongfully exposed to asbestos, an

inherently dangerous toxic substance, as described below:

                                        5
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 7 of 18 PageID #: 13




           Plaintiff DONALD HEISER , experienced occupational and bystander

           exposure to asbestos while he while he was in the US Navy as a

           Second Class Engineman from 1956 to 1959on the USS Bang and as a

           Machinists Mate from 1961 to 1975 on the USS Scamp, the USS

           Haddo, the USS Marioano G. Vallejo, the Comsubron Seven, the

           Comsubron Fifteen, and the USS Plunger; and as a production control

           employee at Ingalls Shipbuilding in Pascagoula, MS from 1976-2011.

           Plaintiff DONALD HEISER , was exposed to asbestos-containing

           boilers, furnaces, steam traps, turbines, pumps, valves, packing,

           gaskets, insulation, and pipe manufactured by Defendants AIR &

           LIQUID SYSTEMS CORPORATION, A/K/A BUFFALO PUMPS,

           INC.; ARMSTRONG INTERNATIONAL, INC.; BW/IP INC., as

           successor to BYRON JACKSON PUMPS; CBS CORPORATION, A

           DELAWARE CORP. F/K/A VIACOM INC., SUCCESSOR BY

           MERGER TO CBS CORP., A PENNSYLVANIA CORP. F/K/A

           WESTINGHOUSE ELECTRIC CORP.; CLEAVER-BROOKS, INC.,

           F/K/A CLEAVER-BROOKS, A DIVISION OF AQUA-CHEM,

           INC.; CRANE CO.; ELLIOTT TURBOMACHINERY CO., INC.;

           FMC CORPORATION INDIVIDUALLY & AS SUCCESSOR TO

           NORTHERN PUMP COMPANY, COFFIN, CHICAGO PUMP

           COMPANY; FOSTER WHEELER ENERGY CORPORATION;

                                     6
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 8 of 18 PageID #: 14




             GARDNER DENVER, INC.; GOULDS PUMPS, INC.; GRINNELL

             LLC, FORMERLY KNOWN AS GRINNELL CORPORATION,

             SUED INDIVIDUALLY AND AS SUCCESOR IN INTEREST TO

             GRINNELL FIRE PROTECTION SYSTEMS COMPANY, INC.;

             IMO INDUSTRIES, INC.; ITT CORPORATION; JOHN CRANE

             INC.; WARREN PUMPS, LLC, and/or their predecessors in interest;

             manufactured by Defendants.

22.   Plaintiff   DONALD        HEISER        was   exposed   to   asbestos    and/or

asbestos-containing products which were mixed, mined, manufactured, distributed,

sold, removed, installed and/or used by the Defendants.

23.   The substantive state law that should apply to this case is Maritime Law or

Mississippi to the extent there is no conflict with the public policy of Delaware.

24.   As a result of the Defendants’ wrongful conduct, Plaintiff DONALD

HEISER developed the following asbestos-related diseases and health problems:

Lung Cancer; and other asbestos-related injuries and diseases.

25.   As a result of Defendants’ wrongful conduct which caused Plaintiff

DONALD HEISER ’s asbestos-related diseases and health problems, Plaintiff

DONALD HEISER , has suffered and will suffer extensive mental anguish, pain

and suffering, medical bills, physical impairment, permanent disability, loss of

earning capacity and loss of enjoyment of life, all of which are recoverable under

applicable law.

                                          7
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 9 of 18 PageID #: 15




26.   The above injuries have or will in the future result in a decrease of past or

future earnings and various other past and future expenses Plaintiff(s) would not

have otherwise incurred.

                                    COUNT II

27.   Plaintiff(s) reallege Paragraphs 1 through 26 of this Complaint and

incorporate them herein by reference.

AIR & LIQUID SYSTEMS CORPORATION, A/K/A BUFFALO PUMPS, INC.;
ARMSTRONG INTERNATIONAL, INC.;
BW/IP INC., as successor to BYRON JACKSON PUMPS;
CBS CORPORATION, A DELAWARE CORP. F/K/A VIACOM INC.,
SUCCESSOR BY MERGER TO CBS CORP., A PENNSYLVANIA CORP.
F/K/A WESTINGHOUSE ELECTRIC CORP.;
CLEAVER-BROOKS, INC., F/K/A CLEAVER-BROOKS, A DIVISION OF
AQUA-CHEM, INC.;
CRANE CO.;
ELLIOTT TURBOMACHINERY CO., INC.;
FMC CORPORATION INDIVIDUALLY & AS SUCCESSOR TO NORTHERN
PUMP COMPANY, COFFIN, CHICAGO PUMP COMPANY;
FOSTER WHEELER ENERGY CORPORATION;
GARDNER DENVER, INC.;
GOULDS PUMPS, INC.;
GRINNELL LLC, FORMERLY KNOWN AS GRINNELL CORPORATION,
SUED INDIVIDUALLY AND AS SUCCESOR IN INTEREST TO GRINNELL
FIRE PROTECTION SYSTEMS COMPANY, INC.;
IMO INDUSTRIES, INC.;
ITT CORPORATION;
JOHN CRANE INC.;
METROPOLITAN LIFE INSURANCE COMPANY;
WARREN PUMPS, LLC

were at all times pertinent, directly or indirectly engaged in the mining,

manufacturing, distribution, sales, licensing, leasing, installation, removal and/or

use of asbestos and asbestos-containing products. They were also engaged in the

                                         8
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 10 of 18 PageID #: 16




development, manufacture, distribution, sales, licensing or leasing of equipment

procedures and/or technology necessary to mine, manufacture, sell, distribute,

install, remove and the use of asbestos and asbestos-containing products.

28.   As a direct and proximate result of the above wrongful activities of the

Defendants, Plaintiff DONALD HEISER                 was exposed to asbestos and

subsequently developed the asbestos-related disease discussed and sustained the

injuries described herein.

                                    COUNT III

29.   Plaintiff(s) reallege Paragraphs 1 through 28 of this Complaint and

incorporate them herein by reference.

30.   The Defendants were negligent in conducting the above activities and/or in

the safety conditions at their plants and facilities in that despite the fact that the

Defendants knew or should have known that asbestos exposure could result in

serious injury, disease and/or death, Defendants,

         a)   Failed to substitute, suggest, promote or require the substitution of

              materials other than asbestos;

         b)   Failed to adequately warn all potential victims of asbestos including

              the Plaintiff DONALD HEISER as well as other users, bystanders,

              household members and members of the general public of the risks

              of asbestos;



                                          9
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 11 of 18 PageID #: 17




         c)   Failed to adequately test, research, investigate asbestos and/or its

              effects prior to sale, use, and/or exposure of the Plaintiff DONALD

              HEISER and others similarly situated;

         d)   Failed to adequately package, distribute and/or use asbestos in a

              manner which would minimize the escape of asbestos fibers which

              resulted in adding to the exposure of the Plaintiff DONALD

              HEISER                and        others    similarly   situated;   and

         e)   Failed to take adequate steps to remedy the above failure, including

              but not limited to recall asbestos and asbestos products, to abate

              asbestos on their property, to conduct research as to how to cure or

              minimize asbestos injuries, to distribute asbestos so as to render it

              safe or safely remove the asbestos now in place.

31.   As a direct and proximate result of the above actions and omissions of

Defendants, Plaintiff was injured as described herein.

                                   COUNT IV

32.   Plaintiff realleges Paragraphs 1 through 31 of this Complaint and

incorporate them herein by reference.

33.   The Defendants willfully and wantonly for their own economic gain and

with reckless indifference to the health and safety of the Plaintiff DONALD

HEISER and others similarly situated:



                                          10
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 12 of 18 PageID #: 18




         a)   Failed to substitute, suggest, promote or require the substitution of

              materials other than asbestos;

         b)   Failed to adequately warn all the potential victims of asbestos

              including Plaintiff DONALD HEISER            as well as other users,

              bystanders, household members and members of the general public

              of the risks of asbestos exposure;

         c)   Failed to adequately test, research and investigate asbestos and/or its

              effects prior to sale, use, and/or exposure of the Plaintiff DONALD

              HEISER and others similarly situated;

         d)   Failed to adequately package, distribute and use asbestos in a

              manner which would minimize the escape of asbestos fibers

              therefore adding to the exposure of the Plaintiff DONALD HEISER

              and others similarly situated; and

         e)   Failed to take adequate steps to remedy the above failure, including

              but not limited to recall asbestos and asbestos products, to abate

              asbestos on their property, to conduct research as to how to cure or

              minimize asbestos injuries, to distribute asbestos so as to render it

              safe or safely remove the asbestos now in place.

34.   As a direct and proximate result of the above actions and omissions of

Defendants, Plaintiff was injured as described herein.



                                         11
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 13 of 18 PageID #: 19




                                    COUNT V

35.   Plaintiff realleges Paragraphs 1 through 34 of this Complaint and

incorporate them herein by reference.

36.   Asbestos and asbestos-containing products are inherently dangerous and as

such, Defendants who made or sold asbestos or the equipment, processes or other

things necessary for its use, are strictly liable to the Plaintiff DONALD HEISER

for all injuries and damages which were contracted thereby.

37.   Defendants who assisted, directly or indirectly, in the leasing or licensing of

asbestos and all equipment necessary for its use are strictly liable to the Plaintiff

DONALD HEISER           for all the injuries and damages which were contracted

thereby.

38.   The handling of asbestos packages, installation, removal and use of asbestos

is an ultra-hazardous activity and Defendants who assisted directly or indirectly in

this are strictly liable for the Plaintiff DONALD HEISER ’S injuries which were

caused thereby.

39.   The Defendants as manufacturers and suppliers warranted the asbestos

products for their intended purpose and use. Defendants violated this warranty as

the product was neither packaged nor provided in a method proper for its intended

use and are strictly liable to the Plaintiff DONALD HEISER           for all injuries

caused thereby.



                                         12
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 14 of 18 PageID #: 20




40.   As a direct and proximate result of the above action and omissions of

Defendants, Plaintiff DONALD HEISER was injured as described herein.

                                    COUNT VI

41.   Plaintiff realleges Paragraphs 1 through 40 of this Complaint and

incorporate them herein by reference.

42.   The Defendants, knowing of significant risks of health hazards resulting

from exposure to asbestos, did willfully, wantonly, recklessly and/or intentionally

for their own economic gain:

         a)   Conceal the existence, nature and extent of that risk; and,

         b)   Failed to disclose the existence, nature and extent of that risk to

              Plaintiff DONALD HEISER and those similarly situated.

43.   The Defendants had reason to expect that Plaintiff DONALD HEISER ,

whose injuries were caused by his exposure, was within the class of persons whose

actions or inaction would be materially affected by the aforementioned

concealment and nondisclosure.

44.   As a result of Defendants’ concealment and failure to disclose the existence,

nature, and extent of the significant risks of health hazards resulting from exposure

to asbestos, Plaintiff DONALD HEISER          used products manufactured, supplied,

distributed, sold, installed, re-branded, and/or maintained by Defendants.




                                         13
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 15 of 18 PageID #: 21




45.   As a direct and proximate result of the above action and omissions of

Defendants, Plaintiff was injured as described herein.

                                     COUNT VII

46.   Plaintiff realleges Paragraphs 1 through 45 of this Complaint and

incorporate them herein by reference.

47.   During all times that Plaintiffs allege exposure, the Defendants directly and

indirectly, for their own economic gain misrepresented that asbestos was not

hazardous and/or could be used safely when they:

            a)   Had no adequate basis for such representations;

            b)   Knew that a significant health hazard to human life existed from

                 asbestos.

48.   Defendants had reason to expect that as a result of such representation,

Plaintiff DONALD HEISER           and others similarly situated would be exposed to

asbestos.

49.   Plaintiff DONALD HEISER            relied upon Defendants’ misrepresentation,

and as a result, used products manufactured, supplied, distributed, sold, installed,

re-branded, and/or maintained by Defendants.

50.   As a result of this wrongful representation, Plaintiff DONALD HEISER

was exposed to asbestos and suffered the injuries referred to herein.




                                          14
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 16 of 18 PageID #: 22




                                  COUNT VIII

51.   Plaintiff realleges Paragraphs 1 through 50 of this Complaint and

incorporate them herein by reference.

52.   The Defendant, METROPOLITAN LIFE INSURANCE COMPANY,

knowingly and willfully conspired to perpetuate the actions and omissions referred

to herein as well as aided and abetted other manufacturers of asbestos products in

keeping the Plaintiff DONALD HEISER and others similarly situated ignorant of

the risks they faced when exposed to asbestos and asbestos containing products.

53.   As a result of this conspiracy, Plaintiff DONALD HEISER was exposed to

asbestos and suffered the injuries complained of herein.

                                        COUNT IX

54.   Plaintiff realleges Paragraphs 1 through 53 of this Complaint and

incorporate them herein by reference.

55.   Even after the dangers of asbestos finally began to be known to Plaintiff

DONALD HEISER          or others similarly situated, Defendant, METROPOLITAN

LIFE INSURANCE COMPANY, continued to act wrongfully individually and in

a conspiracy to mislead and misrepresent the extent of the past wrongful actions

and omissions and to destroy records and hide witnesses and other evidence and to

such other wrongful and unnecessary action so as to:




                                         15
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 17 of 18 PageID #: 23




         a)   Prevent and delay Plaintiff DONALD HEISER and others similarly

              situated from filing legal action to recover for these injuries and/or;

         b)   Defeat and/or delay such legal actions and the final collection of any

              judgment.

56.   Similarly, Defendant METROPOLITAN LIFE INSURANCE COMPANY,

aided and abetted the manufacturers, miners, suppliers, and users of asbestos and

asbestos products in keeping the true dangers of asbestos exposure secret and/or

misrepresented.

57.   As a result of this wrongful representation, Plaintiff DONALD HEISER

was exposed to asbestos and suffered the injuries referred to herein.

                                    COUNT X

58.     Plaintiffs realleges Paragraphs 1 through 57 of this Complaint and

incorporate them herein by reference.

59.     Plaintiff JEAN HEISER is the wife of Plaintiff DONALD HEISER .

60.     That as a direct and proximate result of one or more of the foregoing acts

or omissions of the Defendants, Plaintiff JEAN HEISER, has been deprived of the

companionship, love, consortium, society and services of her husband.



      WHEREFORE, Plaintiff(s) demand judgment against each of the

Defendants jointly and severally for such sums, including, but not limited to



                                         16
Case 1:21-cv-00002-UNA Document 1-1 Filed 01/04/21 Page 18 of 18 PageID #: 24




prejudgment and post-judgment interest, as would be necessary to compensate the

Plaintiff(s) for the injuries they have and will suffer. Plaintiff(s) further demand

judgment against each of the Defendants for punitive damages. Plaintiff(s) further

demand payment by each of the Defendants jointly and severally of the costs and

attorney fees of this action. Plaintiff(s) further demand payment by each Defendant

jointly and severally of interest on the above and such other relief as the Court

deems just.



                                      NAPOLI SHKOLNIK LLC

                                      By: /s/ R. Joseph Hrubiec
                                       R. Joseph Hrubiec (#5500)
                                       919 North Market Street, Suite 1801
                                       Wilmington, DE 19801
                                       Telephone: (302) 330-8025
                                       RHrubiec@NapoliLaw.com
                                         Attorney for Plaintiff(s)
Dated: October 6, 2020




                                        17
